

116 HR 7392 IH: Military PFAS Testing Disclosure Act
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7392IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Ms. Slotkin (for herself, Mr. Garamendi, and Mr. Turner) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to publicly disclose the results of Department of Defense testing for per­fluo­ro­al­kyl or polyfluoroalkyl substances, and for other purposes.1.Short titleThis Act may be cited as the Military PFAS Testing Disclosure Act.2.Public disclosure of results of Department of Defense testing for per­fluo­ro­al­kyl or polyfluoroalkyl substances(a)Public disclosure of pfas testingThe Secretary of Defense shall publicly disclose the results of any testing for perfluoroalkyl or polyfluoroalkyl substances (commonly referred to as PFAS) conducted on military installations or formerly used defense sites, including—(1)all such testing results conducted by the Department of Defense; and(2)all such testing results conducted by a non-Department entity (including any Federal agency and any public or private entity) under contract by or pursuant to an agreement with the Department of Defense.(b)Nature of disclosureThe Secretary of Defense may satisfy the disclosure requirement under subsection (a) by publishing the information, datasets, and results relating to the testing referred to in such subsection—(1)on the publicly available website established under section 331(b) of the National Defense Authorization Act of 2020 (Public Law 116–92);(2)on another publicly available website of the Department of Defense; or(3)in the Federal Register.(c)RequirementsThe information required to be disclosed by the Secretary of Defense under subsection (a) and published under subsection (b) shall—(1)constitute a record for the purposes of chapter 21, 29, 31, and 33 of title 44, United States Code; and(2)include any underlying datasets or additional information of interest to the public, as determined by the Secretary of Defense.(d)Local notificationPrior to conducting any testing for perfluoroalkyl or polyfluoroalkyl substances, the Secretary of Defense shall provide to the managers of the public water system and the publicly owned treatment works serving the areas located immediately adjacent to the military installation where such testing is to occur notice in writing of the testing.(e)DefinitionsIn this section:(1)The term formerly used defense site means any site formerly used by the Department of Defense or National Guard eligible for environmental restoration by the Secretary of Defense funded under the Environmental Restoration Account, Formerly Used Defense Sites account established under section 2703(a)(5) of title 10, United States Code.(2)The term military installation has the meaning given such term in section 2801(c)(4) of title 10, United States Code.(3)The term perfluoroalkyl or polyfluoroalkyl substance means any man-made chemical with at least one fully fluorinated carbon atom.(4)The term public water system has the meaning given such term under section 1401(4) of the Safe Drinking Water Act (42 U.S.C. 300f(4)).(5)The term treatment works has the meaning given such term in section 212(2) of the Federal Water Pollution Control Act (33 U.S.C. 1292(2)).